Citation Nr: 0209292	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  94-36 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for non-
Hodgkin's lymphoma with recurrent headaches.


REPRESENTATION

Appellant represented by:	Wendy E. Ravin, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to September 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1993 by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 1996, the Board remanded this 
case to the RO for further development of the evidence.  By a 
decision dated October 29, 1999, the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a motion by the Secretary of Veterans 
Affairs, vacated the Board's October 29, 1999, decision and 
remanded the matter to the Board for consideration of the 
applicability of the Veterans Claims Assistance Act of 2000.

The Board notes that a rating decision in November 1998 
denied entitlement to service connection for high blood 
pressure, stomach problems, loss of feeling on the left side, 
chest pains, night sweats, kidney pains, chronic fatigue, and 
swollen right hand and arm.  That rating decision also denied 
entitlement to service connection for hiatal hernia as 
secondary to the veteran's service connected disability of 
lytic bone lesions, left parietal bone with probable 
eosinophilic granuloma and non-Hodgkin's lymphoma with 
recurrent headaches.  In March 1999, a letter was received 
from the veteran in which he made statements which may be 
reasonably construed as disagreeing with the RO's November 
1998 rating action on most of the issues which were decided 
at that time.  He made no reference to chest pains or kidney 
pains.  The Board finds that the veteran's statements of 
March 1999 constituted a notice of disagreement with the RO's 
denial of service connection for high blood pressure, stomach 
problems, loss of feeling on the left side, night sweats, 
chronic fatigue, and swollen right hand and arm and with the 
denial of secondary service connection for hiatal hernia.  
See 38 C.F.R. § 20.200, 20.201 (2001).  Those issues are the 
subject of the remand portion of this decision.

Through a statement by his representative dated in May 2002, 
the veteran has asserted claims of entitlement to service 
connection for residuals of a skull biopsy, a lung disorder, 
to include as a result of exposure to asbestos, a disability 
manifested by pain in the right testicle, and depression as 
secondary to non-Hodgkin's lymphoma with recurrent headaches.  
Those claims are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's non-Hodgkin's lymphoma is in complete 
remission.  

3.  The veteran has chronic headaches several times a week 
which have not resulted in very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability; headaches are the only residual of 
non-Hodgkin's lymphoma.


CONCLUSION OF LAW

An evaluation in excess of 30 percent for the veteran's non-
Hodgkin's lymphoma is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.117, 4.124a, 
Diagnostic Codes 7709, 7715, 8100 (1995); 38 C.F.R. §§ 4.117, 
4.124a, Diagnostic Codes 7709, 7715, 8100 (2001) .  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines the 
obligations of VA with respect to the duty to assist. The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issue on appeal.

(i.) Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was informed in Statements of the Case and in 
several Supplemental Statements of the Case of the relevant 
law and regulations and the type of evidence which could be 
submitted by him in support of his claim. 


(ii.) Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The Board notes that the veteran has been afforded 
multiple VA examinations to assist in rating his service 
connected disability for which he is seeking a higher rating.  
The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  They have not identified any evidence which 
might be pertinent to the claim on appeal which the RO has 
not obtained and considered.  The Board finds that VA's duty 
to assist the appellant in the development of facts pertinent 
to his claims has been fulfilled.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of the claim has been consistent with the 
provisions of law.  Accordingly, the Board will proceed to a 
decision on the merits on the issue on appeal.

Factual Background

The veteran's service medical records show that a biopsy of a 
scalp tumor was reflective of probable eosinophilic 
granuloma.  It was indicated that the veteran had a history 
of recurrent headaches.  A medical evaluation report prior to 
separation from service included a diagnosis of lytic skull 
lesion of the left parietal bone, resolved.  

The veteran's initial claim for VA disability benefits was 
submitted in October 1977.  He referred to eosinophilic 
granuloma and recurrent headaches during service.  

By rating action dated in January 1978, service connection 
was established for a lytic bone lesion of the left parietal 
bone, resolved, with probable eosinophilic granuloma and 
recurrent headaches, rated noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5015 (1977) pertaining to benign new 
growths of bone.  

At a VA examination in June 1978, the veteran reported having 
recurring headaches, which was his primary complaint.  An 
X-ray study of the skull showed no evidence of any tumor 
defects or other significant disease in the parietal region 
or in the remaining bones of the skull.  A neurological 
examination showed no localizing signs and no abnormal 
reflexes.  

In an August 1978 rating action, the evaluation for the 
veteran's disability was increased to 10 percent.  

The veteran was underwent a VA examination in September 1980.  
His strength was normal and cranial nerves were normal.  
There was no point tenderness over the left parietal region.  
A skull defect was noted on X-ray study.  It was indicated 
that the neurological evaluation was negative.  

A service department medical evaluation before a physical 
evaluation board, dated in March 1981, noted that the veteran 
had frequent, almost daily headaches associated with 
dizziness and lightheadedness.  At that time, the veteran was 
taking medication in order to control the headaches.  The 
neurological examination showed a left hemisensory deficit 
with normal motor strength, coordination, and reflexes.  

In a June 1981 rating action, the evaluation for the 
veteran's service-connected disability was increased from 10 
percent to 30 percent.  

In September 1984, the veteran asserted a claim for service 
connection for a skin tumor.  In a December 1984 rating 
action, the claim was denied and the veteran appealed from 
the decision.  In April 1990, the Board denied the claim.  

In November 1990, the veteran filed a claim for service 
connection for non-Hodgkin's lymphoma.  He submitted a 
November 1990 statement by G. M. S., M.D., indicating that 
the veteran had a long-standing history of a subcutaneous 
tumor; recently the lesion had progressed and multiple 
biopsies were necessary to establish the diagnosis of a large 
cell lymphoma.  Dr. G. M. S. stated an opinion that the 
veteran's long-standing superficial infiltrated tumors 
represented an unusual natural cause of one disease process.  

In a March 1991 rating action, service connection for non 
Hodgkin's lymphoma was denied.  The veteran appealed that RO 
decision.  

In a December 1991 statement, Dr. G. M. S. again expressed an 
opinion that the veteran's long term superficial infiltrative 
tumors represented an unusual natural cause of one disease 
process.  

In January 1993, the Board granted service connection for non 
Hodgkin's lymphoma, primarily on the basis of the statements 
by Dr. G. M. S. that the non Hodgkin's lymphoma and the 
veteran's service-connected disability constituted one 
disease process.  

In a February 1993 rating action, the RO expanded the grant 
of service connection to include non-Hodgkin's lymphoma.  A 
100 percent evaluation was assigned for the condition 
beginning in November 1990 and extending until July 1991, 
based on the veteran's treatment with chemotherapy until 
about July 1990.  

At a VA examination in February 1993, there was an area of 
scarring on the mid low back where the tissue biopsies were 
taken.  There was some limitation of motion of the neck and 
shoulders.  Sensation was decreased over the left side of the 
face and neck, over the left arm laterally and posteriorly, 
and over the left forearm, wrist and hand.  The right grip 
was 120 pounds and the left grip 45 pounds.  Examination of 
the heart was normal.  Examination of the chest showed the 
lungs to have wheezing throughout both lung fields.  The 
veteran gave a history of bronchitis since childhood.  There 
was also decreased sensation in the left lower extremity.  
The veteran reported having headaches since 1975 on the left 
side of his head.  He reported that the headaches occurred 
from 3 to 7 times weekly.  The headaches lasted from 6 to 48 
hours.  He obtained relief from using Tylenol number 3.  He 
also complained of chest pain.  

Records were received from the City of Hope National Medical 
Center of the veteran's treatment in 1990 for his non-
Hodgkin's lymphoma.  It was indicated that he had undergone 
chemotherapy and had received his last treatment in January 
1990.  

In a December 1993 rating action, the 100 percent evaluation 
for the veteran's non-Hodgkin's lymphoma was extended until 
February 1992, when the prior 30 percent evaluation was 
reinstated.  The veteran is seeking an evaluation in excess 
of 30 percent since February 1992.  

At a VA examination in September 1995, examination of the 
head, eyes, nose and throat showed no skin lesions, no 
icterus, and intact pupillary reflexes.  The funduscopic 
examination was normal.  Cranial nerves were intact.  
Examination of the neck showed no lymphadenopathy or 
arthromegaly, and there was a full and normal range of motion 
of the cervical spine.  The lung fields were clear 
bilaterally without rales or rhonchi.  The cardiac rhythm was 
regular without murmur.  Examination of the abdomen was 
notable for a firm, nontender, non-nodular liver edge that 
was palpated 1 centimeter below the right costal margin.  No 
splenomegaly was palpated.  There were no ascites or any 
other evidence of abdominal masses or subcutaneous lesions.  
There was no femoral, inguinal or axillary adenopathy 
detectable.  No clubbing, cyanosis or edema was noted.  The 
straight leg raising test was normal bilaterally.  There was 
a full range of motion of the hips, knees, and ankles.  
Babinski signs were absent.  Cerebellar and extrapyramidal 
examinations were within normal limits.  The diagnosis was 
history of non-Hodgkin's lymphoma, status post chemotherapy.  

Additional records were received from the City of Hope 
National Medical Center reflecting the veteran's treatment in 
1996.  On physical examination in March 1996, there were no 
symptoms of fever, night sweats or weight loss.  It was noted 
that he had a dry cough at times.  There were no skin rashes 
and no lymphadenopathy.  His chest was clear and the heart 
was normal.  The abdomen was soft and the liver and spleen 
were not palpable.  There was no edema involving the 
extremities.  It was indicated that the non-Hodgkin's 
lymphoma was in remission five years after completion of 
therapy.  A routine CT scan had shown some nodular 
infiltration in both lung fields.  It was noted that the 
veteran smoked 1 to 2 packs of cigarettes a day, and had 
worked in a ship yard and had been exposed to asbestos.  It 
was felt that the nodular infiltration of the lung fields 
might be secondary to asbestos exposure.  

A March 1996 statement by R. A. McP., M.D., indicated that 
the veteran had been under his care for many years.  He had 
had a long history of severe headaches of the ophthalmic-
migraine type, probably initiated by the onset of a lymphoma.  

A May 1996 statement by A. N., M.D., noted that the veteran 
had been under his care at the City of Hope National Medical 
Center since March 1990, when a diagnosis of malignant 
lymphoma had been made.  The veteran had been treated with 
chemotherapy and had achieved remission.  His last 
chemotherapy had been given in February 1991, and since that 
time he had remained in remission.  It was indicated that it 
was possible that he had polycythemia either on a primary 
basis or secondary to smoking.  

At a VA examination in April 1997, it was reported that 
during service the veteran  had been having headaches and had 
a swollen spot in the parietal area of his skull.  A biopsy 
had been performed at that site.  An X-ray had shown a bone 
defect that was consistent with eosinophilic granuloma.  In 
1977, he began to develop skin lesions that he described as 
"ingrown hairs," and a biopsy was performed.  The veteran 
indicated that he had five different skin biopsies performed 
between 1977 and 1990.  It was indicated that in 1990 he had 
been diagnosed as having an intermediate grade non-Hodgkin's 
lymphoma which was a malignant lymphoma.  He had received six 
months of chemotherapy.  He had remission following that 
treatment, and had had no further therapy for the lymphoma 
since that time.  He had not developed any further skin 
lesions since that time.  His headaches had persisted.  He 
denied having any paresthesia, weakness, tendency for 
bleeding, propensity for infections, or weight loss.  He did 
report numerous other complaints, including migraine 
headaches, for which he took Tylenol with codeine.  

On examination, the veteran seemed to have some drooping of 
the left eyebrow.  He had no other asymmetry of the face.  
His sclera was non icteric, and fundi was benign.  There was 
no palpable submandibular, cervical, supraclavicular, 
axillary or inguinal lymphadenopathy.  His lungs were normal 
to auscultation and percussion.  The heart had a regular rate 
and rhythm, without murmur or gallops.  The spleen was not 
felt.  The liver edge was at the right costal margin.  There 
was no cyanosis, clubbing, or edema of the extremities.  

On neurological examination, the cranial nerves were intact, 
except as previously noted.  His gait was normal.  His speech 
patterns were normal.  His deep tendon reflexes at the 
patellar, Achilles, and brachioradialis areas were intact.  
Examination of the skin showed no suspicious skin lesions or 
raised lesions.  He has numerous benign nevi on his back.  
There was an area of skin biopsy just to the right of the mid 
sternum that was well healed.  

The impression was history of non-Hodgkin's lymphoma, 
intermediate grade, that had only cutaneous involvement.  It 
was noted that the veteran seemed to be in sustained 
remission after receiving chemotherapy, and was probably 
cured.  It was also noted that many individuals complained of 
chronic fatigue after treatment for their lymphoma which 
could persist for many years.  It was also felt that the 
veteran had pulmonary disease on the basis of tobacco use, 
possible exposure to asbestos at work, and also polycythemia 
secondary to his mild pulmonary disease.  

In a March 1998 addendum to the April 1997 VA examination 
report, the examiner indicated that the veteran remained in 
complete remission eight years after the diagnosis of non-
Hodgkin's lymphoma, and was fully employed.  He stated that 
of the many complaints the veteran had made to him, none 
could be specifically ascribed to his malignancy or its 
therapy.  He stated that the veteran's easy fatigability was 
not of such severity so as to prevent his employment or 
compromise his usual activities of daily living.  

Several statements were received from S. O. S., M.D., 
indicating that the veteran had a history of previous non-
Hodgkin's lymphoma, with bilateral up going toes and numbness 
in the right upper extremity.  Dr. S. O. S. indicated that a 
report of an electromyogram/nerve conduction study was 
normal, and that he did not have an explanation for the 
veteran's symptoms.  It was indicated that the veteran had 
had negative studies of the brain and of the nerves.  Dr. S. 
O. S. reported that he did not have an anatomic or 
physiological explanation for the veteran's complaints.  

In January 2000, the veteran's work supervisor stated that: 
he had witnessed the veteran having severe headaches, which 
affected his work and the entire work unit; at times, because 
the veteran is having a headache, he is unable to complete a 
specific job safely and in the allotted amount of time and 
the work has to be turned over to another machinist; and the 
veteran, who is an accomplished machinist, does an 
exceptional job when he is not having a headache and he had 
requested a transfer to Oklahoma, where he would be close to 
a major medical facility and a VA hospital.

In July 2000, Dr. A. N. reported that the veteran presented 
no evidence of a recurrence of non-Hodgkin's lymphoma.

Analysis

The Court has held that a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The veteran's representative has argued that the 
Board's June 1996 remand order for a medical examination was 
not complied with.  The Board remand stated that the examiner 
should specify if there were residuals of non-Hodgkin's 
lymphoma and, if so, specify and fully describe such 
residuals; any functional impairment attributable to the 
veteran's service connected disability, including as if 
affected employment, was to be fully described.  The only 
residual of lymphoma reported by the examiner was headaches.  
The examiner reported in his addendum of March 1998 that none 
of the veteran's other complaints was related to his 
malignancy or its therapy and that the veteran's easy 
fatigability was not of the severity to prevent his 
employment or compromise his usual activities of daily 
living.  The Board finds that the examiner satisfactorily 
responded to the Board's requests for information and there 
was substantial compliance with the Board's remand of June 
1996.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

The Court has held that, following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time, a practice known as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

During the pendency of the veteran's appeal, the criteria for 
rating hemic-lymphatic disabilities were revised, effective 
October 23, 1995.

Prior to October 23, 1995, non-Hodgkin's lymphoma was rated 
as for lymphogranulomatosis (Hodgkin's disease).  38 C.F.R. 
§ 4.117, Diagnostic Code 7715 (1995).  A 30 percent 
evaluation was warranted for Hodgkin's disease, with 
occasional low grade fever, mild anemia, fatigability or 
pruritus.  A 60 percent evaluation required general muscular 
weakness with loss of weight and chronic anemia, or secondary 
pressure symptoms such as marked dyspnea, edema with pains, 
and weakness of an extremity or other evidence of severe 
impairment of general health.  A 100 percent evaluation 
required acute (malignant) types, or chronic types with 
frequent episodes of high and progressive fever, or febrile 
episodes with only short remissions, generalized edema, 
ascites, pleural effusion or severe anemia, with marked 
general weakness.  The 100 percent rating was to be continued 
for one year following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure.  
At that point, if there had been no local recurrences or 
invasion of other organs, the rating was to be made on the 
basis of residuals.  38 C.F.R. 4.118, Diagnostic Code 7709 
(1995). 
  
Effective October 23, 1995, a 100 percent evaluation is 
provided for non-Hodgkin's lymphoma with active disease or 
during a treatment process.  The 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no local 
recurrence or metastasis, non-Hodgkin's lymphoma is rated on 
residuals.  38 C.F.R. § 4.117 Diagnostic Code 7715 (2001).

When the law or regulations applicable to a claim change 
during the pendency of an appeal, the version more favorable 
to the veteran shall be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-3 (1991).  In this case, the Board finds that 
the neither the former criteria nor the revised criteria for 
rating non-Hodgkin's lymphoma are more favorable to the 
veteran and so the disability will be rated under both.

The Board finds that the evidence of record clearly shows 
that the veteran's non-Hodgkin's lymphoma has been in 
remission since the cessation of chemotherapy in 1990, and 
so, under both the former criteria and the revised criteria, 
the disability is to be rated on residuals.  The medical 
evidence demonstrates that recurrent headaches are the only 
residual of non-Hodgkin's lymphoma for which service 
connection is in effect.  (The veteran's claims for secondary 
service connection for other conditions remain pending.)  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2001) provides that 
a  30 percent evaluation is warranted provided for migraine 
with characteristic prostrating attacks occurring on an 
average of once a month over the previous several months; a 
50 percent evaluation requires very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  While the veteran does have fairly 
frequent headaches which he and his supervisor have described 
as severe, and such headaches at times require him to let a 
co-worker complete a task he was working on, the veteran 
remains employed full-time at last report, and the Board 
finds that his headaches are thus not productive of severe 
economic inadaptability.  Therefore, the veteran's headache 
disability does not more nearly approximate the criteria for 
a rating in excess of 30 percent under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2001) and entitlement to that benefit 
is not established.  Because the criteria for an evaluation 
of 50 percent for headaches under Diagnostic Code 8100 have 
not been met at any time during the pendency of the appeal, 
there is no basis on which staged ratings might be assigned.
 
The Court has held that the question of an extraschedular 
rating is a component of an appellant's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In a November 1998 Supplemental  Statement of the Case, the 
RO specifically considered whether extraschedular rating 
under 38 C.F.R. § 3.321(b) should be assigned.  The RO 
concluded that this case did not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating standards.  The Board 
agrees.  The veteran and his representative have not stated 
any reason why his non-Hodgkin's lymphoma or his residual 
headaches should be considered exceptional or unusual, and 
the Board finds that those conditions are in his case not 
exceptional or unusual.  Furthermore, since the completion of 
chemotherapy, non-Hodgkin's lymphoma and headaches have not 
required frequent hospitalizations or markedly interfered 
with the veteran's continued employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 




ORDER


An evaluation in excess of 30 percent for non-Hodgkin's 
lymphoma with recurrent headaches is denied.


REMAND

As noted in the Introduction of this decision, the Board has 
found that the veteran's statements of March 1999 constituted 
a notice of disagreement with the RO's denial of service 
connection for high blood pressure, stomach problems, loss of 
feeling on the left side, night sweats, chronic fatigue, and 
swollen right hand and arm and with the denial of secondary 
service connection for hiatal hernia.  Appropriate action, 
including issuance of a statement of the case, is therefore 
necessary with regard to those issues.  38 C.F.R. § 19.26 
(2001).  Although the Board in the past referred such matters 
to the RO for appropriate action, the Court has held that the 
proper course of action is to remand the matter to the RO.  
Manlincon v. West, 12 Vet.App. 238 (1999).

Accordingly, the issues of entitlement to service connection 
for high blood pressure, stomach problems, loss of feeling on 
the left side, night sweats, chronic fatigue, and swollen 
right hand and arm and the issue of entitlement to secondary 
service connection for hiatal hernia are hereby REMANDED to 
the RO for the following actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision which 
addressed entitlement to service 
connection for high blood pressure, 
stomach problems, loss of feeling on the 
left side, night sweats, chronic fatigue, 
and swollen right hand and arm and 
entitlement to secondary service 
connection for hiatal hernia.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from those 
determinations.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet.App. 238 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



